DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the February 10, 2022 Office Action, filed April 23, 2022, is acknowledged.  Applicants cancel claims 1-6 and add new claims 7-15.  Claims 7-15 are pending in this application and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed February 10, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim 10 is objected to because of the following informalities:  
At claim 10, line 6, it is believed that “plasmid 1” should be changed to “plasmid 2.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 7, line 2, the phrase “a sequence of SEQ ID NO: 1” is indefinite because it is unclear if the sequence must include the sequence of SEQ ID NO: 1.  It is suggested that “a sequence of SEQ ID NO: 1” be changed to “the sequence of SEQ ID NO: 1.”
Claims 8-9 depend from claim 7 and are therefore included in this rejection.
At claim 10, line 3, the phrase “a sequence of SEQ ID NO: 13” is indefinite because it is unclear if the sequence must include the sequence of SEQ ID NO: 13.  It is suggested that “a sequence of SEQ ID NO: 13” be changed to “the sequence of SEQ ID NO: 13.”
At claim 10, line 4, the phrase “a sequence of SEQ ID NO: 14” is indefinite because it is unclear if the sequence must include the sequence of SEQ ID NO: 14.  It is suggested that “a sequence of SEQ ID NO: 14” be changed to “the sequence of SEQ ID NO: 14.”
Claims 11-12 depend from claim 10 and are therefore included in this rejection.
At claim 13, lines 1-2, it is not clear what is meant by “selected from one” of the listed SEQ ID NOS.  It is suggested that “selected from one” be changed to “selected from the group.”

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. §§ 112(b)/second paragraph and 103, Applicants’ amendments have rendered these rejections moot.  Therefore, these rejections are withdrawn.  However, new rejections under 35 U.S.C. § 112(b)/second paragraph are set forth above, as necessitated by Applicants amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636